Citation Nr: 0029833	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-09 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $33,425, including 
the issue of whether the overpayment in the amount currently 
charged was properly created.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The veteran served on active duty from March 1962 to July 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the veteran's request for waiver of 
recovery of an overpayment of improved pension benefits in 
the calculated amount of $33,425.  


REMAND

The record shows that the veteran has been in receipt of 
improved pension benefits since July 1987.  

The current overpayment resulted from unearned income from 
gambling since 1995 that was not reported to VA.  The October 
1998 decision by the Committee on Waivers and Compromises 
indicates that an Income Verification Match conducted for 
1995 showed that the veteran had unreported unearned income 
from gambling winnings in the amount of $20,700.  In 
September 1998 the VA terminated his pension award effective 
February 1, 1995, apparently based on the assumption that he 
had gambling income every year since 1995 which caused him to 
be ineligible for pension due to excessive income.  The 
veteran has not disputed the determination that he won 
$20,700 in 1995.  In denying the veteran's request for a 
waiver of recovery of the overpayment thereby generated, the 
Committee on Waivers and Compromises determined that there 
was evidence of bad faith on his part in that he had received 
gambling winnings in 1995 but had failed to report them to 
the VA.  It was further noted that it was not until after the 
VA advised him of its knowledge of this income that he 
reported his receipt of gambling winnings in the amount of 
$117,228 in 1997.  

However, at a hearing at the RO in December 1998 the veteran 
testified that the gambling winnings that generated the 
overpayment had all been offset by his gambling losses.  He 
claimed to have evidence, presumably receipts, which proved 
the losses.  The RO, however, refused to consider this 
evidence, taking the view that since he had repeatedly acted 
in bad faith a waiver was precluded.  In effect, it appears 
that the RO considered the question of whether the veteran 
had losses to offset his winnings to be a matter which could 
be considered only to determine if it would be inequitable to 
recover the overpayment.  

However, the Board observes that the VA General Counsel has 
held in a precedent opinion that "in determining gambling 
income for pension-computation purposes, gambling losses may 
be deducted from gambling winnings under 38 C.F.R. § 
3.271(c), which allows certain forms of income to be reduced 
by losses incurred in generating that income."  VAOPGCPREC 
17-89, 55 Fed. Reg. 2919 (1989).  Precedent opinions of the 
General Counsel are binding on the Board pursuant to 
38 U.S.C.A. § 7104(c) (West 1991).  Insofar as there must be 
a validly created debt before there can be an overpayment, 
the issue of whether the veteran has evidence of gambling 
losses that offset his winnings must be addressed even before 
considering whether a determination of bad faith may be made 
and whether such a finding would preclude a waiver.  See, 
e.g., Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) (when 
veteran raises validity of debt asserted against him by VA, 
it is arbitrary and capricious for Board to adjudicate waiver 
application without first deciding veteran's challenge to 
lawfulness of debt asserted against him).  
By questioning the determination that his income based on 
gambling winnings, without considering his losses, precluded 
him from receipt of pension, the veteran has raised the issue 
of whether the overpayment was properly created.  

Furthermore, the Board also observes that there is no 
evidence of record of the veteran's income and losses for 
1996 and 1998 (prior to July 1998).  The Board deems it 
advisable to attempt to obtain this information in order to 
gain a more complete picture of the veteran's financial 
status during the relevant timeframe so that all aspects of 
the question of whether the overpayment was properly created 
may be adjudicated.  

In view of the foregoing, this matter is REMANDED to the RO 
for the following action:  

1.  The RO should contact the veteran and 
request that he submit income 
documentation for each year in dispute 
(1995 to 1998), as well as any 
documentation that he may have showing 
his losses for those years.  The veteran 
should be advised that his documentation 
of income and losses may include, but 
should no be limited to, copies of his 
tax returns for the years in question, if 
he wishes to submit them.  (His Alabama 
individual income tax return for 1997 is 
of record.)  He should be advised that he 
must document his losses in order to show 
that his gambling losses offset, either 
in whole or in part, the gambling 
winnings that generated the overpayment 
of improved pension benefits now in 
dispute.  Any evidence submitted should 
be associated with the claims file.  

2.  Thereafter, the RO should determine 
whether the overpayment, in the amount 
currently calculated, has been properly 
created , giving full consideration to 
the veteran's net countable income based 
on the information that he submits.  A 
full paid-and-due audit should be 
prepared and placed in the record to 
document the actual amount of any 
remaining overpayment.  The veteran and 
his representative should be furnished 
with the results of the overpayment 
calculation and audit.  

3.  If an overpayment remains, the matter 
should then be referred to the Committee 
on Waivers and Compromises for 
readjudication.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until further notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


- 5 -


